722 N.W.2d 420 (2006)
CAPITOL CITY LODGE NO. 141 OF the FRATERNAL ORDER OF POLICE, and Larry Harrison, Plaintiffs-Appellants,
v.
INGHAM COUNTY BOARD OF COMMISSIONERS and Ingham County Sheriff, Defendants-Appellees.
Docket No. 132216. COA No. 272202.
Supreme Court of Michigan.
October 18, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. *421 The application for leave to appeal the September 22, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the Court of Appeals for an explanation of its order.